parental rights termination case was not complex, as the case involved
                  consideration of appellant's contacts with the child and payment of
                  support and whether termination was in the child's best interest.
                  Appellant did not argue that expert testimony was necessary in this
                  matter. Appellant does not point to any reason why he would have been
                  unable to represent himself, and he does not point to any risk of an
                  erroneous decision without counsel. Thus, because appellant was not
                  constitutionally entitled to counsel, his ineffective-assistance-of-counsel
                  claim fails. Id. at 386, 115 P.3d at 227. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                              Hardesty


                                                                       '4     03,7
                                                                                 9 4
                                                              Douglas



                                                              Cherry
                                                                     Chu.

                  cc: Hon. Mathew Harter, District Judge
                       Alan J. Butte11 & Associates
                       Rocheleau Law Group/Right Lawyers
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A P4Eto